 In the Matterof STANDARD WHOLESALE PHOSPHATE&ACID WORKS,INC.andUNITED MINE WORKERS OF AMERICA, DISTRICT50,LOCAL12138Case No. C-1500.-Decided March 13, 194.0Fertilizer and Acid Manufacturing Industry-Settlement:stipulation provid-ing for compliancewith the Act, includingdisestablishment of company-dominated union and abrogation of contract enteredintowithpredecessor-Order:entered on stipulation.Mr. Herbert 0. Eby,for the Board.Venable, Baetjer d Howard,byMr. Joseph FranceandMr. StuartJanney-)fBaltimore, Md., for the respondent.Mr. Ja' ob J. EdelmanandMr. Nathan H. Aimsof Baltimore, Md.,for theUnited.Mr. Franklin D. Barrettof Baltimore, Md., for the EmployeesAssociation.Mr. Edgar M. Tomlinsonof Baltimore, Md., for the ProtectiveAssociation.Mr. Langdon C. West,of counsel to the Board.DECISIONANDORDERSTATEMENTOF THE CASEUpon charges and amended charges and second amended chargesduly filed by the United Mine Workers of America, District 50, LocalNo. 12138, affiliated with the Congress of Industrial Organizations,herein called the United, the National Labor Relations Board, hereincalled the Board, by the Regional Director for the Fifth Region(Baltimore, Maryland), issued its complaint, dated February 1, 1940,and its amended complaint, dated February 6, 1940, against StandardWholesale Phosphate & Acid Works, Inc., Curtis Bay, Baltimore,Maryland, herein called the respondent, alleging that the respondenthad engaged in and was engaging in unfair labor practices affectingcommerce within the meaning of Section 8 (1) and (2) and Section 2(6) and (7) of the National Labor Relations Act, 49 Stat. 449, herein21 N. L. R. B, No. 58.597283032-41-vol 21--39 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDcalled the Act.Copies of the complaint and amended complaint. andnotices of hearing thereon were duly served upon the respondent, uponthe United, upon Standard Wholesale Phosphate & Acid Works Em-ployees Association,Inc., herein called the Employees Association,and upon the Employees Protective Association,herein called theProtective Association.Concerning the unfair labor practices the complaint,as amended,alleged, in substance,that the respondent on or about July 1, 1939,and thereafter,dominated and interfered with the formation andadministration of the Protective Association and contributed finan-cial and other aid and support to it; that in furtherance of the planand course of action set forth in the previous clause respondent onor about September 6, 1939, executed an agreement with the Pro-tectiveAssociation,which organization purported to represent therespondent's employees for purposes of collective bargaining; thatsince the Protective Association was not representative of the re-spondent's employees within the meaning of Section 9 (a) of theAct at the time the respondent executed the agreement with it suchagreement is null and void and of no effect; that on or about Sep-tember 8, 1939, several employees of the respondent obtained acharter in the State of Maryland for the incorporation of the Em-ployeesAssociation which thereupon became the successor of theProtectiveAssociation;that on or about September 8, 1939, andthereafter,the respondent dominated and interfered with the for-mation and administration of the Employees Association and con-tributed financial and other aid and support to it; and that therespondent,by the aforesaid acts, by urging,persuading,and warn-ing its employees from becoming or remaining members of theCongress of Industrial Organizations,and by other ways, intimi-dated, restrained,and coerced its employees in the exercise of theirrights guaranteed in Section 7 of the Act.On February 15, 1940,the respondent filed its answer to the amended complaint in which itadmitted the allegations concerning the nature and scope of its busi-ness but denied the allegations of unfair labor practices.Pursuant to notice,'a hearing was held on February 15, and 16,1940, at Baltimore,Maryland,before Henry J. Kent, the Trial Ex-aminer duly designated by the Board.The respondent, the United,and the Board were represented by counsel and participated in thehearing.On February 16, 1940, the respondent, the United, theEmployees Association,and counsel for the Board entered into astipulation in settlement of the case subject to the Board's approval.This stipulation was admitted in evidence by the Trial Examiner1The hearing was convened within 9 days of theissuanceof the amended complaintbut all parties waived their right to further notice STANDARD WHOLESALE PHOSPHATE & ACID WORKS, INC.599without objection and the hearing was thereafter closed.The afore-said stipulation was not approved by the Board, and on February29, 1940, the same parties entered into an amended stipulation insettlement of the case, which was subject to the Board's approval.This amended stipulation provides as follows :AMENDED STIPULATIONIt is hereby stipulated and agreed by and between the Stand-ardWholesale Phosphate & Acid Works, Inc., (hereinaftercalled the respondent), the United Mine Workers of America,District 50, Local #12138, the Standard Wholesale Phosphate& Acid Works Employees Association, Inc., and Herbert 0.Eby, Attorney, National Labor Relations Board, Fifth Region,that :1.The respondent is and has been since 1911 a corporationduly organized under and existing by virtue of the laws of theState of Maryland, having its principal office and place of busi-ness in the City of Baltimore, State of Maryland, and is nowand has continuously been engaged at a place of business atCurtis Bay, Maryland, in the manufacture, sale and distribu-tion of fertilizer and all kinds of sulphuric acid, oleum andfuming acid.The raw materials used in the manufacture ofits fertilizer and acid products consist principally of sulphur,phosphate rock and allied fertilizer materials.During the yearof 1939, the respondent obtained 98% of all of its raw materialsoutside of the State of Maryland at a cost in excess of $1,000,-000.The total value of the manufactured fertilizer and acidproducts during the year of 1939 amounted in excess of $1,000,-000, of which approximately 65%o was sold and transported tostates other than the State of Maryland. Shipments of rawmaterials to, and the finished products from, the respondent'splant, are made by rail, boat and truck.2.The respondent hereby stipulates and agrees that it isengaged in interstate commerce within the meaning of Section2, subdivision 6 of the National Labor Relations Act, and thatits business affects commerce within the meaning of Section 2,subdivision 7 of the said Act.3.The United Mine Workers of America, District 50, Local#12138 (hereinafter referred to as the United Mine Workers), isa labor organization within the meaning of Section 2, sub-division 5 of the said Act.4.The Standard Wholesale Phosphate & Acid Works Em-ployees Association, Inc. (the successor to a labor organization 600DECISIONSOF NATIONAL LABOR RELATIONS BOARDof the respondent's employees known as the Employees Pro-tective Association), is a labor organization within the meaningof Section 2, subdivision 5 of the said Act.5.All parties hereto hereby waive their right to a hearingbefore a Trial Examiner of the National Labor Relations Boardand further waive their right to the making or entry of findingsof fact and conclusions of law by the National Labor RelationsBoard.6.All parties hereto agree that this amended stipulation maybe filed with the Chief Trial Examiner of the National LaborRelations Board in Washington, D. C., and when so filed andapproved shall be made part of the record in this matter.7.All parties hereto agree that the National Labor RelationsBoard, upon the basis of this amended stipulation, if approved,may make the necessary findings of fact to establish jurisdictionand may enter an Order forthwith in the following terms :ORDERThe respondent, its officers, agents, successors and assignsshall :1.Cease and desist from :(a) In any manner interfering with, restraining or co-ercing its employees in the exercise of their rights to self-organization, to form, join or assist labor organizations, tobargain collectively through representatives of their ownchoosing, and to engage in concerted activity for the pur-poses of collective bargaining or other mutual aid or pro-tection, as guaranteed in Section 7 of the National RelationsAct;(b)Dominating or interfering with the administrationof the Standard Wholesale Phosphate & Acid Works Em-ployees Association, Inc., or dominating or interfering withthe formation or administration of any other labor organ-ization of its employees, or contributing support to anysuch labor organization;(c)Recognizing the StandardWholesale Phosphate &Acid Works Employees Association, Inc. as the representa-tive of any of its employees for the purposes of dealingwith the respondent concerning grievances, labor disputes,wages, rates of pay, hours of employment, or other conditionsof employment; and(d)Giving effect to or performing any contract nowexistingwith the Standard Wholesale Phosphate & Acid STANDARD WHOLESALE PHOSPHATE&ACID WORKS,INC.601Works Employees Association,Inc., and from entering into,renewing or extending any contract whereby the StandardWholesale Phosphate&Acid Works Employees Association,Inc. is recognized as the bargaining agency for any of itsemployees.2.Take the following affirmative action to effectuate thepolicies of the National Labor Relations Act :(a)Withdraw all recognition of the Standard Whole-sale Phosphate& AcidWorks Employees Association, Inc.as a representative of any of its employees for the purposeof collectivebargainingwith the respondent in respect torates of pay,wages,hours of employment and other termsor conditions of employment,and completely disestablishthe StandardWholesale Phosphate& AcidWorks Em-ployees Association,Inc. as such representative;(b) Immediately post notices at conspicious places atCurtis Bay-Plant,and keep thesame posted continuouslyfor sixty(60) consecutive days, stating the following :1.That therespondence*will cease and desist asaforesaid, and2.That the respondent withdraw all recognition fromthe Standard Wholesale Phosphate&Acid Works Em-ployeesAssociation,Inc. as the representative of anyof its employees for the purpose of dealing with therespondent concerning grievances,labor disputes,wages,rates of pay,hours of employment or other conditionsof employment,and that said labor organization isdisestablished as such representative, and3.That the respondence*will cease to give effect toand will not in any manner enforce or recognize anagreement dated September 6, 1939, made and enteredinto by and between the respondent and the EmployeesProtectiveAssociation,which was the predecessor ofthe Standard Wholesale Phosphate&Acid Works Em-ployees Association, Inc., as stated above in Paragraph 3.(c)Notify the Regional Director for the Fifth Region ofthe National Labor Relations Board, in writing,within tendays after the entry of this Order, of the steps it has takento comply with the said Order.8.The respondent hereby consents to the entry by an appro-priate United States Circuit Court of Appeals, upon applicationby the Board, of a decree enforcing an Order of the Board as 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDherein set forth, and hereby waives further notice of the appli-cation for such decree.The said United Mine Workers expresslywaives any right or privilege to contest the entry of this decreeby an appropriate United States Circuit Court of Appeals, andhereby waives further notice of application for entry thereof.9.This amended stipulation shall be subject in all respects tothe approval of the Board and shall become effective immediatelyupon approval by the Board.10.The entire agreement between all parties hereto is con-tained within the terms of this amended stipulation, and there isno verbal agreement of any kind which varies, alters, or adds tosaid amended stipulation in any respect.11.The respondent enters into this amended stipulation withthe understanding that the allegations contained in the AmendedComplaint are not admitted by it.On March 8, 1940, the Board issued its order approving the abovestipulation, making it part of the record in the case, and transferringthe proceeding to the,Board for the purpose of entry of a decisionand order by the Board pursuant to the provisions of the amendedstipulation.Upon the basis of the above amended stipulation and entire recordin the case, the Board makes the following :FINDINGS OF FACTI.BUSINESS OF THE RESPONDENTThe respondent, a Maryland corporation with its principal officeand place of business at Baltimore, Maryland, is engaged at aplace of business at Curtis Bay, Maryland, in the manufacture,sale, and distribution of fertilizer and all kinds of sulphuric acid,oleum and fuming acid. The raw materials used in the manu-facture of its fertilizer and acid products consist principally ofsulphur, phosphate rock, and allied fertilizer materials.During theyear 1939, the respondent obtained 98 per cent of all its raw materialsoutside the State of Maryland at a cost in excess of $1,000,000.Thetotal value of the manufactured fertilizer and acid products duringthe year 1939 amounted in excess of $1,000,000, of which approxi-mately 65 per cent were sold and transported to States other than theState of Maryland.The respondent stipulated and we find that it isengaged in interstate commerce within the meaning of Section 2 (6)of the Act, and that its business affects commerce within the meaningof Section 2 (7) of the Act. STANDARD WHOLESALE PHOSPHATE & ACID WORKS, INC.603II.THE ORGANIZATIONS INVOLVEDUnited Mine Workers of America, District 50, Local #12138, andStandard Wholesale Phosphate & Acid Works Employees Association,Inc., successor to the labor organization known as Employees Protec-tiveAssociation, are labor organizations within the meaning ofSection 2 (5) of the Act.ORDERUpon the basis of the above findings of fact and amended stipula-tion and the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that Sandard Wholesale Phosphate & AcidWorks, Inc., Curtis Bay, Baltimore, Maryland, and its officers, agents,successors and assigns, shall :1.Cease and desist from :(a) In any manner interfering with, restraining, or coercing itsemployees in the exercise of their rights to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivity for the purposes of collective bargaining or other mutual aidor protection, as guaranteed in Section 7 of the National LaborRelations Act;(b)Dominating or interfering with the administration of theStandard Wholesale Phosphate & Acid Works Employees Associa-tion, Inc., or dominating or interfering with the formation or ad-ministration of any other labor organization of its employees, orcontributing support to any such labor organization;(c)Recognizing the Standard Wholesale Phosphate & Acid WorksEmployees Association, Inc., as the representative of any of its em-ployees for the purposes of dealing with the respondent concerninggrievances, labor disputes, wages, rates of pay, hours of employ-ment, or other conditions of employment; and(d)Giving effect to or performing any contract now existingwith the Standard Wholesale Phosphate & Acid Works EmployeesAssociation, Inc., and from entering into, renewing or extendingany contract whereby the Standard Wholesale Phosphate & AcidWorks Employees Association, Inc., is recognized as the bargainingagency for any of its employees.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Withdraw all recognition of the Standard Wholesale Phos-phate & Acid Works Employees Association, Inc., as a representa-tive of any of its employees for the purpose of collective bargaining 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the respondent in respect to rates of pay, wages, hours of em-ployment and other terms or conditions of employment, and com-pletely disestablish the Standard Wholesale Phosphate & Acid WorksEmployees Association, Inc., as such representative;(b) Immediately post notices at conspicuous places at Curtis BayPlant, and keep the same posted continuously for sixty (60) con-secutive days, stating the following :1.That the respondent will cease and desist as aforesaid, and2.That the respondent withdraw all recognition from StandardWholesale Phosphate & Acid Works Employees Association, Inc., asthe representative of any of its employees for the purpose of dealingwith the respondent concerning grievances, labor disputes, wages,rates of pay, hours of employment or other conditions of employ-ment, and that said labor organization is disestablished as suchrepresentative, and3.That the respondent will cease to give effect to and will not inany manner enforce or recognize an agreement dated September 6,1939, made and entered into by and between the respondent and theEmployees Protective Association, which was the predecessor of theStandardWholesale Phosphate & Acid Works Employees Associa-tion, Inc., as stated above;(c)Notify the Regional Director for the Fifth Region of theNational Labor Relations Board, in writing, within ten (10) daysafter the entry of this Order, of the steps it has taken to complywith the said Order.